PHILLIPS, Chief Judge,
dissenting.
The District Court decided that the City Investment Company1 was entitled to have its claim allowed as a secured claim, if the mortgaged truck was removed to Colorado without its consent, and was only entitled to have its claim allowed as a common claim if the mortgaged truck was removed to Colorado with its consent. In effect, the District Court ordered the matter remanded to the referee to determine whether the removal of the truck to Colorado was with the consent, either express or implied, of the mortgagee, and if it was not, to allow the claim of the mortgagee as a secured claim.
The trustee contends that whether the truck was removed to Colorado with or without the consent of the mortgagee is an immaterial factual issue, and that in either event the Colorado Certificate of Title Act, Ch. 114, p. 233, C.S.L.1949, is controlling, and that title to the truck passed to the trustee and the mortgagee is only entitled to the allowance of a common claim.
This is not a case where the District Court referred a factual issue to the referee, with instructions to determine the facts and report back to the Court. Rather, it is a case where the District Court remanded the matter to the trustee to determine the factual issue and then to enter an order in accordance with the law laid down in the opinion and order of the District Judge. It is my opinion that the order was definitive in nature and was appealable under 11 U.S.C.A. § 47, sub. a. Certainly, if the trustee’s contention with respect to the law was correct, the order of the District Court was adverse to the trustee. I think that § 47, sub. a, should be liberally construed, to the end that questions arising in bankruptcy proceedings shall be speedily determined and the administration of the bankrupt estate expedited.

. Hereinafter called the mortgagee.